                Case 3:18-cv-00683-VLB Document 121-4 Filed 07/11/19 Page 1 of 3

Kristan M. Maccini

From:                             Mary-Kate Smith < msmith@ chimeslaw.com >
Sent:                             Tuesday, July 2, 2019 11:23 AM
To:                               Diana Bohorquez; Kristan M. Maccini; Michelle A. Oliveira
Cc:                               David A. Moraghan; Smith, Elizabeth M.
Subject:                          RE: Chase v. Town of Canton, et al




We actually have some conflicts. We will get back to you shortly with the specific dates for each expert.




From: Diana Bohorquez <dianab@ chimeslaw.com>
Sent: Monday, July 1, 2019 3:58 PM
To: Kristan M. Maccini <kmaccini@ hl-law.com>; Michelle A. Oliveira <MOIiveira @ HL-Law.com>
Cc: Lewis Chimes <lchimes@ chimeslaw.com>; Mary-Kate Smith <msmith@ chimeslaw.com>; David A. Moraghan
<dam @ skmwlaw.com>; Smith, Elizabeth M. <Elizabeth.Smith@ leclairryan.com>
Subject: RE: Chase v. Town of Canton, et al
Importance: High

Kristan and Michelle,
Availability of the experts is below :

   •   Louise Fitzgerald - 8 / 20 or 8 / 28 (prefers this date)
   •   Cathy Garcia - 8 /1, 8 / 6 or 8 / 8
   •   Deb Carrol - 8 /1 or 8 / 8

I will forward Liz Donegan availability when I get it.


Thank you,

Diana Bohorquez
Paralegal
Law Office of Lewis Chimes, LLC
45 Franklin Street
Stamford, CT 06901
Office: 203-324-7744 ext 15
Fax: 203-969-1319

The information contained in this email is confidential. It is intended only for the use of the recipient(s)
named above, and may be legally privileged. If you have received this communication in error, please
return it to the sender immediately. If you are not the intended recipient of this message, you are hereby
notified that any dissemination, distribution, copying or other use of this communication, or any of its
contents , is strictly prohibited


                                                            l

                                                                                               EXHIBIT C
                 Case 3:18-cv-00683-VLB Document 121-4 Filed 07/11/19 Page 2 of 3




From: Kristan M. Maccini <kmaccini (5) hl-law.com>
Sent: Monday, July 1, 2019 3:01 PM
To: Diana Bohorquez < dianab (5) chimeslaw.com>; Michelle A. Oliveira < MOIiveira (5) HL-Law.com>
Cc: Lewis Chimes <lchimes @ chimeslaw.com>; Mary-Kate Smith <msmith@ chimeslaw.com>: David A. Moraghan
<dam (5) skmwlaw.com>; Smith, Elizabeth M. <Elizabeth.Smithg) leclairrvan.com>
Subject: RE: Chase v. Town of Canton, et al




Available dates for me are July 30th and 31st. August 1st, 6th, 8th, and 20th - 28th. As you know, the scheduling order
requires that these experts be deposed by September 1st. Please promptly provide agreeable dates for each expert
from those I have provided. Thanks. Kristan


From: Diana Bohorquez <dianab (5> chimeslaw.com>
Sent: Monday, July 1, 2019 2:55 PM
To: Michelle A. Oliveira <MOIiveira (5) HL- Law.com>
Cc: Kristan M. Maccini <kmaccini(5) hl-law.com>
Subject: RE: Chase v. Town of Canton, et al




Hi Michelle,
                                                 .
I will ask for their availability and get back you



Thank you ,

Diana Bohorquez
Paralegal
Law Office of Lewis Chimes, LLC
45 Franklin Street
Stamford, CT 06901
Office: 203-324-7744 ext 15
Fax: 203-969-1319

The information contained in this email is confidential. It is intended only for the use of the recipient(s)
named above, and may be legally privileged . If you have received this communication in error , please
return it to the sender immediately. If you are not the intended recipient of this message, you are hereby
notified that any dissemination, distribution, copying or other use of this communication, or any of its
contents , is strictly prohibited



From: Michelle A. Oliveira <MOIiveira (5) HL-Law.com>
Sent: Monday, July 1, 2019 1: 25 PM
To: Diana Bohorquez < dianab (5) chimeslaw.com>
Cc: Kristan M. Maccini <kmaccini(5) hl-law.com>
Subject: Chase v. Town of Canton, et al

                                                             2

                                                                                                EXHIBIT C
               Case 3:18-cv-00683-VLB Document 121-4 Filed 07/11/19 Page 3 of 3



Hi Diana:

At your earliest possible convenience, please provide us with dates you and the plaintiff ’ s experts
are available for their depositions in the above -captioned case.

Thank you and I await receipt of the proposed deposition dates.

Michelle A. Oliveira
Paralegal to Kristan M. Maccini and
Alan R. Dembiczak
HOWD & LUDORF, LLC
65 Wethersfield Avenue
Hartford, CT 06114
Tel: (860) 249 - 1361
Fax : (860) 249- 7665
E-mail: moliveira@hl- law.com



This email message has been delivered safely and archived online by Mimecast. For more information please visit
http:// www.mimecast.com



This email message has been delivered safely and archived online by Mimecast. For more information please
visit http:// wwv .mimecast .com


This email message has been delivered safely and archived online by Mimecast. For more information please visit
http:// www.mimecast.com




This email message has been delivered safely and archived online by Mimecast. For more information please
visit http://www.mimecast.com




                                                          3

                                                                                            EXHIBIT C
